DETAILED ACTION
Status of Claims: Claims 1-14 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 7 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “while the timer is running, delivering packets of the first QoS flow received from the first DRB to an upper layer, wherein packets of the first QoS flow received from the second DRB are stored while the timer is running; and when the timer expires, starting to deliver the packets of the first QoS flow received from the second DRB while stopping the delivering packets of the first QoS flow received from the first DRB” when considering with other claimed limitations in the claims as a whole.
Hong et al. (US 20180092146 A1), which is considered closet prior art of record, disclose when the type of the specific radio bearer is changed from the WLAN bearer to the E-UTRAIN bearer or to another WLAN bearer, PDCP entity of the UE performs reordering procedure for the corresponding specific radio bearer. When the reordering is triggered and reordering timer expires, all PDCP SDUs stored for the reordering are delivered to higher layers.
Dependent claims 1-6 and 8-14 are allowed based on the virtue of their dependency on the allowed base claims 1 and 7.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476